      Case 3:19-cv-00113-SLH-CRE Document 49 Filed 06/05/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  JEFFERY DEAN,                                      )
                                                     )
                           Plaintiff,                )
                                                     )
            vs.                                      )    Civil Action No. 3:19-cv-113
                                                     )    Judge Stephanie L. Haines
  ERIC TICE, Superintendent, SCI- Somerset,          )
  et al.,                                            )
                       Defendants.                   )


                                   MEMORANDUM ORDER

       This matter was referred to Chief Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S. C. §636, and Local Civil Rule 72.

       This is an action brought by Plaintiff Jeffery Dean, a Pennsylvania Department of

Corrections (“DOC”) inmate housed at SCI-Somerset, who alleges that prison officials have

unlawfully confiscated or denied him access to a book and fourteen comic books because

Defendants have determined that the publications contain “explicit sexual material” or “nudity”,

in violation of DOC policy. In his Second Amended Complaint (ECF 34), Plaintiff alleges

Defendants’ conduct has violated his First Amendment right to freedom of the press and freedom

of expression. Defendants filed a Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF

37), which Plaintiff opposed (ECF 43).

       Chief Magistrate Judge Eddy filed a Report and Recommendation on May 13, 2020 at ECF

45 recommending that Defendants’ Motion to Dismiss be granted in part and denied in part.

Specifically, the report recommended that the motion be granted as to any claims for monetary

damages that Plaintiff sought to bring against Defendants in their capacity as official state actors

and that the motion be denied in all other respects. The parties were notified that pursuant to 28

                                                 1
       Case 3:19-cv-00113-SLH-CRE Document 49 Filed 06/05/20 Page 2 of 2




U.S.C.§636 (b), Fed. R. Civ. P. 6(d) and 72(b)(2) and LCvR 72.D.2, Defendants had until May 27,

2020, to file objections because they are electronically registered parties and Plaintiff had until

June 1, 2020, to file written objections because he is a non-electronically registered party. No party

has filed objections and the time to do so has expired.

       After a review of Plaintiff’s Second Amended Complaint (ECF 34), Defendants’ Motion

to Dismiss (ECF 37), Brief in Support of Defendants’ Motion to Dismiss (ECF 38), Plaintiff’s

opposition thereto (ECF 43), the record of this matter, and the Report and Recommendation (ECF

45) under the “reasoned consideration” standard, see EEOC V. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 201 7) (standard of review when no timely and specific objections are filed), the

following order is entered:

       AND NOW, this 5th day of June, 2020, for the reasons set forth in the Chief Magistrate

Judge’s Report and Recommendation (ECF 45), which is adopted in whole as the opinion of the

Court, it is ORDERED that Defendants’ Motion to Dismiss (ECF 37) is GRANTED as to any

claims for monetary damages Plaintiff seeks to bring against Defendants in their official capacities

as state actors and DENIED in all other respects.



                                                              s/ Stephanie L. Haines____
                                                               Stephanie L. Haines
                                                               United States District Judge




                                                  2
